In an action to recover damages for malicious prosecution and false arrest, defendants appeal from (1) a judgment of the Supreme Court, Suffolk County, entered November 7, 1975, which, upon a jury verdict, was in favor of plaintiff and against them in the amount of $50,000 ($15,000 representing compensatory damages and $35,000 representing exemplary damages), and (2) an order of the same court, dated December 10, 1975, which denied their motion, inter alia, to set aside the verdict and for a new trial on the ground of newly discovered evidence. Order affirmed, without costs or disbursements. Judgment reversed, on the law, without costs or disbursements, and new trial granted with respect to the issue of compensatory damages only, with costs to abide the event, unless, within 20 days after entry of the order *930to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $5,000, representing compensatory damages, and to the entry of an amended judgment accordingly, in which event, the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. The findings of fact as to liability are affirmed. The award of compensatory damages was excessive to the extent indicated herein. The award of exemplary damages was inappropriate under the circumstances. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.